SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

225
KA 14-00033
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

ALEXANDER VANVLEET, DEFENDANT-APPELLANT.


STEVEN J. GETMAN, OVID, FOR DEFENDANT-APPELLANT.

ALEXANDER VANVLEET, DEFENDANT-APPELLANT PRO SE.

BARRY L. PORSCH, DISTRICT ATTORNEY, WATERLOO, FOR RESPONDENT.


     Appeal from a judgment of the Seneca County Court (Dennis F.
Bender, J.), rendered July 1, 2013. The judgment convicted defendant,
upon his plea of guilty, of criminal mischief in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a plea of guilty of criminal mischief in the second degree (Penal
Law § 145.10). Contrary to defendant’s contention in his main and pro
se supplemental briefs, County Court did not err in failing, sua
sponte, to inquire at sentencing whether defendant wished to withdraw
his plea based upon the failure of the People to provide certain
discovery and a response to a demand for a bill of particulars. To
the extent that defendant’s contention may be construed as a challenge
to the voluntariness of his plea, he failed to preserve that
contention for our review because he did not move to withdraw his plea
or vacate the judgment of conviction (see People v Laney, 117 AD3d
1481, 1482). In any event, his contention lacks merit in that respect
because “ ‘nothing in the plea colloquy casts significant doubt on
defendant’s guilt or the voluntariness of the plea’ ” (id.).
Defendant’s valid waiver of the right to appeal encompasses his
contentions in his pro se supplemental brief that he was denied due
process of law based upon the failure of the People to comply with his
discovery demand and demand for a bill of particulars (see People v
Oliveri, 49 AD3d 1208, 1209); that the arrest warrant was invalid (see
People v Garland, 69 AD3d 1122, 1123, lv denied 14 NY3d 887); and that
he was denied the right to counsel following his arrest (see generally
People v Wilkins, 1 AD3d 962, 963, lv denied 1 NY3d 603). Defendant’s
remaining contentions in his pro se supplemental brief that he was not
given notice of the grand jury proceeding and that the grand jury
proceeding was untimely were forfeited by his guilty plea (see People
                                 -2-                           225
                                                         KA 14-00033

v Hansen, 95 NY2d 227, 230-231; see generally People v Watkins, 77
AD3d 1403, 1404, lv denied 15 NY3d 956).




Entered:   March 20, 2015                      Frances E. Cafarell
                                               Clerk of the Court